Name: Commission Regulation (EC) No 65/2002 of 14 January 2002 amending, for the seventh time, Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan and repealing Regulation (EC) No 337/2000
 Type: Regulation
 Subject Matter: free movement of capital;  United Nations;  international affairs;  air and space transport;  Asia and Oceania
 Date Published: nan

 Avis juridique important|32002R0065Commission Regulation (EC) No 65/2002 of 14 January 2002 amending, for the seventh time, Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan and repealing Regulation (EC) No 337/2000 Official Journal L 011 , 15/01/2002 P. 0003 - 0003Commission Regulation (EC) No 65/2002of 14 January 2002amending, for the seventh time, Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan and repealing Regulation (EC) No 337/2000THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 467/2001 of 6 March 2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan, and repealing Regulation (EC) No 337/2000(1), as last amended by Commission Regulation (EC) No 2604/2001(2), and in particular Article 10(1), second indent, thereof,Whereas:(1) Article 10 of Regulation (EC) No 467/2001 empowers the Commission to amend Annex I on the basis of determinations by either the United Nations Security Council or the Taliban Sanctions Committee.(2) Annex I to Regulation (EC) No 467/2001 lays down the list of persons and entities covered by the freeze of funds under that Regulation.(3) On 11 January 2002 the Taliban Sanctions Committee determined to amend the list of persons and entities to whom the freeze of funds shall apply and therefore Annex I should be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1The following persons, entities and bodies shall be added to Annex I of Regulation (EC) No 467/2001:1. Afghan Support Committee (ASC), aka Lajnat Ul Masa Eidatul Afghania, Jamiat Ayat-Ur-Rhas Al Islamia, Jamiat Ihya Ul Turath Al Islamia, and Ahya Ul Turas; office locations: Headquarters - G. T. Road (Probably Grand Trunk Road), near Pushtoon Garhi Pabbi, Peshawar, Pakistan; Cheprahar Hadda, Mia Omar Sabaqah School, Jalabad, Afghanistan.2. Revival Of Islamic Heritage Society (RIHS), aka Jamiat Ihia Al-Turath Al-Islamiya, Revival of Islamic Society Heritage On The African Continent, Jamia Ihya Ul Turath; office locations: Pakistan and Afghanistan. NB: Only the Pakistan and Afghanistan offices of this entity will be designated.3. Al-Libi Abd Al Mushin, aka Ibrahim Ali Muhammad Abu Bakr - affiliated with 1 and 2.4. Al-Jaziri, Abu Bakr; nationality: Algerian; address: Peshawar, Pakistan - affiliated with 1.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 January 2002.For the CommissionChristopher PattenMember of the Commission(1) OJ L 67, 9.3.2001, p. 1.(2) OJ L 345, 29.12.2001, p. 54.